Title: To Thomas Jefferson from George Fisher, 2 October 1824
From: Fisher, George
To: Jefferson, Thomas


                        Sir
                        
                            Port Gibson Mi.
                            Oct. 2d 1824
                        
                    I have the honor to transmit to Your Excelly a Copy of a “Manifesto” with two accompanying methods to carry it into effect, which, I had the honor to publish to the Good People of the Unites States of America, for the purposes therein contained for Your Excellency’ most serious consideration of the propriety of Your Excellency. Supporting and Propagating such mesures as will tend to promote the probable “Recognition” of the Grecian Independence by the General Government at the next insung session of “Congress” thereby disseminating the Principles of self Government among the Civilized Nations of the Earth  the Mutual Welfare and happiness of the whole human ty, with all its conmomitant blessings—As there is a powerfull chain forging in the Political horizon of Europe, with which the Tyrants of Europe contemplate to fetter the Nations of the Earth, it is Necessary for “Freemen” to join hand and hearth, to dissolve the links of this Powerfull chain which bids a lasting Adieu to all Liberty!I have the honor to be Your Excelly most Obt & most humble Servt
                        George FisherAlias Giorgio Grecus. Natur Alta—Regia Hungaria, Natione Grecus. (Civis Americanus)